Citation Nr: 0427919	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for chronic dermatitis, 
to include as a result of exposure to herbicides.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The issues of entitlement to service connection for hearing 
loss of the right ear and for chronic dermatitis, and the 
issue of entitlement to an increased rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim of entitlement to service connection for 
a low back disability has been obtained or requested by the 
RO.



2.  The veteran does have a low back disability that is 
related to service.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2003).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for a low back disability is 
a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Entitlement to service connection for a low back 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he was 
injured in a truck accident and hurt his back.  He was 
treated in service for back pain.  The veteran's separation 
examination indicates he reported no residuals and no back 
pain at that time.  The veteran testified at his personal 
hearing that he injured his back in service and that the same 
injury still is affecting him.  Post-service medical evidence 
shows that the veteran has been diagnosed with degenerative 
joint disease of the lumbar spine with sciatica.
 
The veteran underwent a VA examination in March 1998.  The 
examiner noted the veteran's history of a truck accident in 
service and that the veteran claimed to have suffered pain 
continuously since the accident.  The pain worsened over the 
previous year or two and the veteran had had back surgery in 
1996 with some relief but he still had pain.  The veteran 
complained of pain radiation to the left upper gluteal region 
to the left greater trochanter area, and along the left 
lateral thigh to the knee.  The veteran also complained of 
numbness in his leg and down to his toes.  The examiner 
diagnosed the veteran with lumbar disc disease and 
degenerative joint disease of the lumbar spine.  He offered 
his opinion that the veteran's low back disability was 
related to service.

The veteran submitted two letters from Roland C. Miller, 
M.D., a private physician, dated in January and June 2003.  
Based on the service medical records, the treatment records, 
and the prior surgical records for a herniated disc, Dr. 
Miller opined that the veteran's current low back disability 
is at least as likely as not to be related to his military 
injury.

According to a September 2003 VA examination report, the VA 
examiner, after reviewing the claims file and considering the 
length of time since service and a work-related accident in 
1996, concluded that there was no connection between the 
veteran's inservice injury and his current back disability.

Based on the above, the Board finds that service connection 
is warranted for the veteran's low back disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The veteran injured his back in a truck accident in service, 
the veteran has been diagnosed with a current disability, and 
the both the 1998 VA examiner and Dr. Miller, the veteran's 
private physician, have offered similar opinions that the 
veteran's current disability is related to service.  The 
Board finds that this evidence in favor of the veteran's 
claim compelling.  The September 2003 VA examiner's finding 
that the veteran's current disability is not related to 
service is outweighed by the foregoing evidence.  

The evidence supports a finding of continuity from the 
veteran's active service from 1969 to the present.  The Board 
is not competent to render medical determinations that are 
not solidly grounded in the record.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2002).  Accordingly, after reviewing the claims files 
and considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a low 
back 




disorder is warranted.


ORDER

Entitlement to service connection for a low back disability 
is granted.

REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, what the RO will do, what he must do and he must be 
asked to provide all available evidence.

The record indicates that the veteran is receiving current 
treatment at the Alexandria VA Medical Center (VAMC) and the 
New Orleans VAMC.  The RO should contact the VAMC in New 
Orleans and in Alexandria and obtain all relevant treatment 
records for the veteran dated from January 2001 to the 
present including all relevant records from the veteran's 
hospitalization for PTSD treatment at the VAMC New Orleans 
from January to March 2004.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board finds that additional examinations for the 
veteran's right ear hearing loss and his chronic dermatitis 
are required.  The Board finds that a new examination is 
warranted for the veteran's PTSD as well.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that VA has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims files 
and ensure that the VCAA notice 
obligations with respect to the veteran's 
service connection and increased rating 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

?	The veteran testified before the 
undersigned during the February 2004 
videoconference hearing that he has 
taken leave from his job as a result 
of his service-connected PTSD, other 
than the inpatient VA PTSD program 
from January to March 2004.  The RO 
should request that he provide 
documentation from his employer 
corroborating his leave requests.

2.  The RO should request that all 
relevant treatment records from the VAMC 
in New Orleans, and the VAMC in 
Alexandria dated from January 2001 to the 
present.  The RO should also request all 
treatment records related to the 
veteran's hospitalization for PTSD at the 
VAMC New Orleans from January to March 
2004.  If no such records are available, 
the RO should obtain written confirmation 
of that fact. 

3.  The RO should schedule the veteran 
for an audiologic examination in order to 
ascertain the diagnosis and etiology of 
any right ear hearing loss.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner is specifically 
requested to determine if the veteran has 
hearing loss thresholds of 40 decibels or 
greater at any frequency of 500, 1000, 
2000, 3000, or 4000 Hertz, or thresholds 
of 26 or greater for at least 3 of those 
frequencies, or a speech recognition 
scores on the Maryland CNC test of 94 
percent or less.  38 C.F.R. § 3.385 
(2003).  

?	The examiner should review the 
veteran's medical history, including 
his history of exposure to noise in 
service and the fact that service 
connection is currently in place for 
a left ear hearing loss and 
tinnitus.  
?	The examiner is requested to offer 
an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
veteran's right ear hearing loss was 
initially manifested during service 
or was otherwise caused by or 
aggravated by service.  A complete 
rationale for any opinion offered 
should be included.

4.  The RO should schedule the veteran 
for a dermatologic examination to 
determine the nature and etiology of his 
chronic dermatitis.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder.  The 
examiner should specifically review the 
service medical records including the 
treatment notes showing a diagnosis of 
tinea corporis on the hands and a skin 
rash.  

?	The veteran explained during his 
February 2004 testimony before the 
undersigned that he was exposed to 
aircraft fuel during service without 
any gloves or protection.  Since 
then his hands and skin frequently 
become dry and cracked.  
?	He also served in the Republic of 
Vietnam, and he contends that his 
skin disorder may be a result of 
exposure to Agent Orange.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current chronic 
dermatitis was initially manifested 
during service or was otherwise caused by 
or aggravated by service.  This should 
specifically include an opinion as to 
whether the veteran's chronic dermatitis 
is related to exposure to jet fuel, Agent 
Orange, and/or other herbicides in 
service.  A complete rationale for any 
opinion offered should be included.

5.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) Scale 
score.  The examiner is requested to 
provide an opinion concerning the overall 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD as opposed to any 
unrelated nonservice-connected 
psychiatric disorders.  The examiner 
should also provide an opinion concerning 
the overall degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

?	The Board notes that VA recently 
admitted the veteran into an 
inpatient PTSD program at the time 
of the February 2004 video hearing 
before the undersigned. 
?	When offering his or her opinion, 
the examiner should reconcile the VA 
opinions from June 1999 (marked in 
Volume I of II of the claims files 
with a large white tab located, on 
the right hand side that reads, 
"VAX June 1999") and July 2003 
(marked in Volume II of II of the 
claims files with a large white tab 
located, on the right hand side that 
reads, "VAX July 2003").  The 
claims folders must be made 
available to the examiner for 
review.  A complete rationale for 
any opinion offered should be 
included.

6.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for right ear hearing 
loss and dermatitis, as well as an 
increased rating in excess of 50 percent 
for PTSD, considering all newly obtained 
evidence.  If any benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



